Title: To George Washington from Major General Horatio Gates, 23 January 1778
From: Gates, Horatio
To: Washington, George



Sir,
York Town [Pa.] January 23rd 1778.

The Letter of 4th Instant, which I had the Honour to receive from

Your Excellency, has relieved me from unspeakable Uneasiness. I now Anticipate the Pleasure it will give you, when you discover that what has been conveyed to you for an Extract of General Conway’s Letter to me, was not an Information, which friendly Motives induced a Man of Honour to give, that injured Virtue might be “fore-armed against Secret Enemies.[”] That paragraph, which Your Excellency has condescended to transcribe, is Spurious.
I cannot avoid Sketching out to Your Excellency the History of General Conway’s Letter, from the time that it came to my Hands, by Lieutenant Colonel Troup, my Aid-de-Camp, to whom General Conway delivered it at Reading, on the 11th of October, to this time, as far as it affected me, and the Officers in my Family.
That Letter Contained very judicious Remarks upon that Want of Discipline, which has often Alarmed Your Excellency, and I believe, all observing Patriots. The Reasons which, in his Judgment, deprived us of the Success we could reasonably expect, were methodically explained by him; but, neither the “Weakness” of any of our Generals, nor “bad Councellors” were mentioned, and Consequently, cannot be assigned, or imagined as Part of those Reasons, to which General Conway attributed some of our Losses.
He wrote to me as a candid Observer; as other Officers in every Service freely write to each other, for Obtaining better Intelligence than that of the News Papers; and that Freedom renders such Letters, thus far, confidential in some Measure. The Judgement of the Person who receives them, points out to him, according to Time and Circumstances, the Propriety, or Impropriety attending their being Communicated, when no particular Injunction of Secrecy was requested.
Particular Actions, rather than Persons were blamed, but with Impartiality; and I am convinced that he did not aim at lessening in my Opinion the Merit of any Person. His Letter was perfectly harmless, however, now that various Reports have been circulated concerning its Contents, they ought not to be Submitted to the Solemn Inspection of even those who Stand most high in the Public Esteem. Anxiety and Jealousy would arise in the Breasts of very respectable Officers, who, rendered Sensible of Faults, which Inexperience, and that alone, may have led them into, would be unnecessarily disgusted, if they perceived a Probability of such Errours being recorded. Honour forbids it—and Patriotism demands that I should return the Letter into the Hands of the Writer. I will do it; but, at the same time, I declare that the Paragraph, conveyed to Your Excellency, as a genuine Part of it, was in Words, as well as in Substance, a wicked Forgery.
About the Beginning of Decemr, I was informed that Letter had occasioned an Explanation between Your Excellency and that Gentleman. Not knowing, whether the whole Letter, or a Part of it had been

Stealingly copied, but fearing Malice had altered its original Texture, I own, Sir, that a Dread of the Mischiefs which might attend the Forgery I suspected would be made, put me, for some Time, in a most painful Situation.
When I communicated to the Officers in my Family, the Intelligence I had received, they all entreated me to rescue their Characters from the Suspicions they justly conceived themselves liable to, until the guilty Person should be known. To facilitate the Discovery, I wrote Your Excellency; but, unable to learn, whether General Conway’s Letter had been transmitted to You, by a Member of Congress, or a Gentleman in the Army, I was afraid much time would be lost in the Course of the Inquiry, and that the States might receive some Capital Injury from the Infidelity of the Person, who, I thought, had Stolen a Copy of the Obnoxious Letter—Was it not probable that the Secrets of the Army might be obtained, and betrayed thro’ the same Means to the Enemy? For this Reason, Sir, not doubting the Congress would most Cheerfully concur with You in tracing out the Criminal, I wrote to the President, & inclosed to him a Copy of my Letter to Your Excellency.
About the Time I was forwarding those Letters, Brigr Genl Wilkinson returned to Albany. I informed him of the Treachery which had been Committed, but, I concealed from him the Measures I was persuing, to unmask the Author. Wilkinson answered he was assured it never would come to light, & endeavoured to fix my Suspicions on Lieut. Colonel Troup, who, said he, “might have incautiously Conversed on the Substance of General Conway’s Letter with Colonel Hamilton, whom you had Sent, not long before, to Albany.” I did not listen to this Insinuation against Your Aid-de Camp, and mine.
Would Your Excellency’s prediction, relative to General Conway, had not been inserted in Your Letter, which came to me, unsealed, through the Channel of Congress. I hope always to find that Gentleman a firm, and constant Friend to America; I never wrote to him in my Life, but to Satisfy his doubts Concerning the Exposure of his private Letter, nor had any Sort of intimacy, nor hardly the Smallest acquaintance with him, before our Meeting in this Town. With Great Respect I am, Sir, Your Excellency’s Most Obedient Humble Servt

Horatio Gates

